      Case 4:20-cv-05012-TOR     ECF No. 34    filed 08/25/20   PageID.203 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    SIGIFREDO ARAUJO, as an
      individual,                                 NO: 4:20-CV-5012-TOR
 8                       Plaintiff,
                                                  ORDER ON VOLUNTARY
 9          v.                                    DISMISSAL WITH PREJUDICE

10    SERVICE EMPLOYEES
      INTERNATIONAL UNION LOCAL
11    775, an unincorporated labor
      association, PUBLIC
12    PARTNERSHIPS LLC, incorporated
      in Delaware; PUBLIC CONSULTING
13    GROUP, INC., a Massachusetts
      corporation; CHERYL STRANGE, in
14    her official capacity as SECRETARY
      of the DEPARTMENT OF SOCIAL
15    AND HEALTH RESOURCES, and
      JAY INSLEE, in his official capacity
16    as GOVERNOR of the STATE OF
      WASHINGTON,
17
                               Defendants.
18

19         BEFORE THE COURT is the parties’ Stipulation of Voluntary Dismissal

20   (ECF No. 33). The stipulation is filed pursuant to Federal Rule of Civil Procedure



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
      Case 4:20-cv-05012-TOR      ECF No. 34    filed 08/25/20   PageID.204 Page 2 of 2




 1   41(a)(1)(A)(ii) and provides for the dismissal with prejudice of Plaintiff’s claims

 2   against all parties without fees or costs to any party. The Court has reviewed the

 3   record and files herein, and is fully informed.

 4         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 5   a court order by filing a stipulation signed by all parties who have appeared.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 8   DISMISSED with prejudice, without fees or costs to any party.

 9         The District Court Executive is directed to enter this Order and Judgment

10   accordingly, furnish copies to counsel, and CLOSE the file.

11         DATED August 25, 2020.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
